DREYFUS INVESTMENT FUNDS Dreyfus/Newton International Equity Fund (Class/Ticker: A/NIEAX, C/NIECX and I/SNIEX) DREYFUS/THE BOSTON COMPANY LARGE CAP CORE FUND (Class/Ticker: A/DBLAX, C/DBLCX and I/SDEQX) DREYFUS/THE BOSTON COMPANY SMALL/MID CAP GROWTH FUND (Class/Ticker: A/DBMAX, C/DBMCX and I/SDSCX) DREYFUS/THE BOSTON COMPANY EMERGING MARKETS CORE EQUITY FUND (Class/Ticker: A/DBEAX, C/DBECX and I/SBCEX) DREYFUS/STANDISH INTERMEDIATE TAX EXEMPT BOND FUND (Class/Ticker: A/DSDAX, C/DSDCX and I/SDITX) STATEMENT OF ADDITIONAL INFORMATION FEBRUARY 1, 2011 AS REVISED MAY 1, 2011 This Statement of Additional Information, which is not a prospectus, supplements and should be read in conjunction with the current Prospectus, dated February 1, 2011, of Dreyfus/Newton International Equity Fund ("International Equity Fund"), Dreyfus/The Boston Company Large Cap Core Fund ("Large Cap Core Fund"), Dreyfus/The Boston Company Small/Mid Cap Growth Fund ("Small/Mid Cap Growth Fund"), Dreyfus/The Boston Company Emerging Markets Core Equity Fund ("Emerging Markets Core Equity Fund") and Dreyfus/Standish Intermediate Tax Exempt Bond Fund ("Tax Exempt Bond Fund"), each a separate series (each, a "Fund" and collectively, the "Funds") of Dreyfus Investment Funds (the "Company"), as each Prospectus may be revised from time to time. To obtain a copy of a Fund's Prospectus, please call your financial adviser, or write to the Fund at 144 Glenn Curtiss Boulevard, Uniondale, New York 11556-0144, visit www.dreyfus.com, or call 1-800-554-4611. Each Fund's most recent Annual Report and Semi-Annual Report to Shareholders are separate documents supplied with this Statement of Additional Information, and the financial statements, accompanying notes and report of the independent registered public accounting firm appearing in the Annual Report are incorporated by reference into this Statement of Additional Information. TABLE OF CONTENTS Description of the Company and Funds B-2 Management of the Company and Funds B-30 Management Arrangements B-39 How to Buy Shares B-49 Distribution Plan and Shareholder Services Plan B-54 How to Redeem Shares B-56 Shareholder Services B-59 Other Services B-63 Determination of Net Asset Value B-64 D ividends and Distributions B-66 Taxation B-66 Portfolio Transactions B-75 Summary of The Proxy Voting Policy, Procedures and Guidelines of
